PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
Soon sUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/107,642
Filing Date:		21 Aug, 2018
Appellant(s): 		Hoffman et al.



__________________
Joseph R. Baker, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0169196 (hereinafter called James), in view of Xu et al, “A Study on the Deactivation of an IrO2–Ta2O5 Coated Titanium Anode,” Corrosion Science 2003 45(12):2729-2740 (hereinafter called Xu), and US patent no. 3,801,490 (hereinafter called Welch).

 James discloses an apparatus for modification of aqueous streams containing organic impurities (reads on a water purification system) (see paragraph 0002), comprising an anode 10 comprising a tantalum doped iridium oxide coating (reads on a first semiconductor) on a titanium substrate (reads on a current collector embedded in the first semiconductor) optimized for oxygen generation (see paragraphs 0030, 0032, and 0037).

James does not disclose that the first semiconductor contacts a second semiconductor at a heterojunction, wherein the first semiconductor comprise Ir0.7Ta0.3Oy, wherein y is less than 10, at least one face of the second semiconductor being in direct contact with water, the second semiconductor consisting of a layer of TiO2 and excluding bismuth, niobium, Sb, F, Cl, Mo, W, Ta and dopants.

Xu discloses that an anode having a composition of IrO2-Ta2O5, wherein the molar ratio of Ir:Ta is 70:30 (same as Ir0.7Ta0.3Oy, wherein y is less than 10) is the best anode for oxygen evolution (see the Introduction section, page 2730, 1st paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the water purification system taught by James by substituting the anode taught by James with an anode comprising a first semiconductor having the composition of Ir0.7Ta0.3Oy, wherein y is less than 10 as taught by Xu. The person with ordinary skill in the art would have been motivated to make this modification, because James teaches that the anode should be optimized for oxygen generation, and Xu teaches that the anode having a composition of IrO2-Ta2O5, wherein the molar ratio of Ir:Ta is 70:30 (same as Ir0.7Ta0.3Oy, wherein y is less than 10) is the best anode for oxygen evolution (see the Introduction section, page 2730, 1st paragraph).

James in view of Xu does not explicitly teach that the first semiconductor contacts a second semiconductor at a heterojunction, at least one face of the second semiconductor being in direct contact with water, the second semiconductor consisting of a layer of TiO2 and excluding bismuth, niobium, Sb, F, Cl, Mo, W, Ta and dopants.

Welch teaches in an embodiment an anode having a pyrochlore (a mixed metal oxide) coating on an electroconductive titanium substrate (see column 1, lines 45-50; column 2, lines 32-35; and column 4, lines 11-18). Welch further teaches that an additional porous exterior coating consisting of TiO2, but excluding bismuth, Sb, F, Chloride, Mo, W, Nb, Ta, and dopants, may be applied on the exterior of the mixed metal oxide pyrochlore coating such that the TiO2 coating contacts an electrolyte (see column 3, lines 24-30). Welch further teaches that the additional porous exterior coating consisting of TiO2 provides advantages of increased mechanical durability and increased surface area for catalytic reactions (see column 3, lines 30-34). 

One of ordinary skill in the art would have recognized that since both the pyrochlore anode taught by Welch and the iridium oxide-tantalum oxide anode taught by James and Xu are mixed metal oxide catalysts, it would be reasonable to expect success in applying an external TiO2 coating to the iridium oxide-tantalum oxide anode taught by Xu and for the external TiO2 coating to provide similar benefits as are provided by the external TiO2 coating to the pyrochlore anode taught by Welch.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by James in view of Xu by coating the iridium oxide-tantalum oxide layer of the system of James in view of Xu with a TiO2 layer at a heterojunction, the layer of TiO2 excluding bismuth, niobium, Sb, F, Cl, Mo, W, Ta and dopants. as taught by Welch. The person with ordinary skill in the art would have been motivated to make this modification, because Welch teaches that the external TiO2 coating provides the benefits of increased mechanical durability and increased surface area for catalytic reactions (see column 3, lines 30-34). 

According to Wikipedia, the conventional definition of a heterojunction is an interface between two layers or regions of dissimilar semiconductors having unequal band gaps; and a more modern definition of heterojunction is the interface between any two solid-state materials, including crystalline and amorphous structures of metallic, insulating, fast ion conductor and semiconducting materials. The TiO2 layer taught by Welch and the iridium oxide-tantalum oxide layer taught by James in view of Xu are both solid-state materials and would necessarily form an interface when the TiO2 layer is applied on the iridium oxide-tantalum oxide layer, and thus a heterojunction would inherently be formed between the TiO2 layer and the iridium oxide-tantalum oxide layer resulting from the combination of the cited prior art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0169196 (hereinafter called James), in view of Xu et al, “A Study on the Deactivation of an IrO2–Ta2O5 Coated Titanium Anode,” Corrosion Science 2003 45(12):2729-2740 (hereinafter called Xu), US patent no. 3,801,490 (hereinafter called Welch), as shown for claim 1 above, and as evidenced by Jung et al, US Patent Application Publication No. 2006/0223700 (hereinafter called Jung).

James in view of Xu and Welch does not explicitly teach that hydroxyl radicals are physisorbed to the at least one face of the anode.

Jung is directed to use of titanium dioxide for water treatment. Jung teaches that hydroxyl radicals (OH.) are absorbed on a titanium dioxide surface and this facilitates oxidation of non-degradable organic materials such as phenol (see paragraph 0005), thus providing evidence that hydroxyl radicals are physisorbed to at least one face of an anode.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0169196 (hereinafter called James), in view of US patent no. 3,801,490 (hereinafter called Welch). 

Regarding claim 12, James discloses an apparatus comprising a water purification anode 10 comprising a coating consisting of iridium, tantalum and oxygen (reads on a first semiconductor) on a titanium substrate for treating aqueous streams containing organic impurities (see paragraphs 0002, 0030, 0032, and 0037).

James does not disclose that the first semiconductor coating contacts a second semiconductor at a heterojunction, at least one face of the second semiconductor being in direct contact with water that includes organic materials, the second semiconductor including TiO2 and excluding bismuth, niobium and dopants.

Welch teaches in an embodiment an anode having a pyrochlore (a mixed metal oxide) coating on an electroconductive titanium substrate (see column 1, lines 45-50; column 2, lines 32-35; and column 4, lines 11-18). Welch further teaches that an additional porous exterior coating consisting of TiO2, but excluding bismuth, Sb, F, Chloride, Mo, W, Nb, Ta, and dopants, may be applied on the exterior of the mixed metal oxide pyrochlore coating such that the TiO2 coating contacts an electrolyte (see column 3, lines 24-30). Welch further teaches that the additional porous exterior coating consisting of TiO2 provides advantages of increased mechanical durability and increased surface area for catalytic reactions (see column 3, lines 30-34). 

One of ordinary skill in the art would have recognized that since both the pyrochlore anode taught by Welch and the iridium oxide-tantalum oxide anode taught by Xu are mixed metal oxide catalysts, it would be reasonable to expect success in applying an external TiO2 coating to the iridium oxide-tantalum oxide anode taught by Xu and for the external TiO2 coating to provide similar benefits as are provided by the external TiO2 coating to the pyrochlore anode taught by Welch (see column 3, lines 30-34).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the anode taught by James by applying an external TiO2 coating to the iridium oxide-tantalum oxide layer taught by James. The person with ordinary skill in the art would have been motivated to make this modification, because Welch teaches that the external TiO2 coating provides the benefits of increased mechanical durability and increased surface area for catalytic reactions (see column 3, lines 30-34).

Regarding claim 15, James teaches that the coating consisting of iridium, tantalum and oxygen (reads on a first semiconductor) is in direct contact with a titanium substrate (reads on a current collector) (see paragraph 0037). 

Response to Arguments 

Appellant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Appellent asserts in the 3rd paragraph on page 9 of the Appeal Brief dated 04/29/2022 that the prior art combination leaves out an element, i.e., a “heterojunction.” Applicants' arguments are not persuasive, because the conventional definition of a heterojunction is an interface between two layers or regions of dissimilar semiconductors having unequal band gaps; and a more modern definition of heterojunction is the interface between any two solid-state materials, including crystalline and amorphous structures of metallic, insulating, fast ion conductor and semiconducting materials. The TiO2 layer taught by Welch and the iridium oxide-tantalum oxide layer taught by James in view of Xu are both solid-state materials and would necessarily form an interface when the TiO2 layer is applied on the iridium oxide-tantalum oxide layer, and thus a heterojunction would inherently be formed between the TiO2 layer and the iridium oxide-tantalum oxide layer taught by the combination of the cited prior art.

Regarding the rejection of claim 1 under 35 USC 103, Appellant further argues on page 14, 3rd paragraph, that on a practical level a skilled artisan would recognize that remaking a commercially made electrode with different materials would not be feasible. Moreover, as the electrode of James et al. is commercially available and there is no indication that it doesn’t work for its intended purpose (or any suggestion that it has undesirable properties) there is no motivation to modify the electrode as proposed by the Examiner. Applicants' arguments are not persuasive, because the method of making such electrodes was known in the art, and the efficiency improvements obtainable by making such a modified electrode as taught by Xu and Welch would have been worth the extra effort required for making such an electrode and substituting the commercially available electrode of James with such an electrode. Further, it is not factually correct that there was no motivation to modify the electrode. Xu teaches that an anode having a composition of IrO2-Ta2O5, wherein the molar ratio of Ir:Ta is 70:30 is the best anode for oxygen evolution (see the Introduction section, page 2730, 1st paragraph); and Welch teaches that the TiO2 exterior coating provides advantages of increased mechanical durability and increased surface area for catalytic reactions (see column 3, lines 30-34). 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 15, 2nd paragraph, that Welch expressly teach that the increased surface area for catalytic reactions is in relation to the electrode products, or of the electrode reagents. Welch expressly teach that porous exterior coating consisting of TiO2 is a substantially non-reactive layer. In other words, Welch teaches that the porous TiO2 does not participate in the catalytic reactions. Applicants' arguments are not persuasive, because first, the quoted material from Welch cited by the Appellant does not explicitly teach that the increased surface area for catalytic reactions is in relation to the electrode products, or of the electrode reagents, and that porous exterior coating consisting of TiO2 is a substantially non-reactive layer. Second, the material point is whether Welch teaches that the external TiO2 coating enhances the rate of catalytic reactions. Since Welch explicitly teaches that the external TiO2 coating increases the surface area for catalytic reactions (see column 3, lines 30-34), and increased surface area for catalytic reactions would necessarily enhance the rate of catalytic reactions, the argument regarding TiO2 being a substantially non-reactive layer or not is moot as long as the increased surface provided by the TiO2 coating enhances the rate of catalytic reactions which is explicitly taught by Welch. Further, Jung teaches that hydroxyl radicals (OH.) are absorbed on a titanium dioxide surface and this facilitates oxidation of non-degradable organic materials such as phenol (see paragraph 0005).

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 15, 3rd and 4th paragraphs, that the pyrochlore material of Welch is not compositionally or structurally similar to the IrO2-Ta2O5 material taught in Xu et al. Welch expressly teaches a skilled artisan that that the oxides specifically envisaged as being used with the pyrochlore structure have a crystal structure that is compatible with the pyrochlore structure, and by implication, one should not use oxides that have crystal structures which are not compatible with the pyrochlore structure. As Xu et al. teach that their IrO2-Ta2O5 material is not crystalline, but “mud cracks with agglomerates,” a skilled artisan would not be led to coat Xu et al.’s IrO2-Ta2O5 material with the crystalline oxides described in Welch. Applicants' arguments are not persuasive, because both the pyrochlore material of Welch and the IrO2-Ta2O5 material taught by Xu are mixed metal oxides and are thus compositionally and structurally similar to each other. Further, Welch only teaches that a crystalline TiO2 layer should be applied on a pyrochlore substrate. There is no teaching in Welch or other prior art of record about the kind of coatings suitable for application on other crystalline and/or amorphous materials like the IrO2-Ta2O5 material. There is also no teaching in Welch or other prior art of record that a crystalline TiO2 layer should not be applied on an amorphous substrate like an IrO2-Ta2O5 material.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue in the paragraph spanning pages 15 and 16 that the Examiner relies upon a possibility that a heterojunction exists for an inherency argument. Applicants' arguments are not persuasive, because different materials would necessarily have different bandgaps and thus the interface would meet the conventional definition of a heterojunction. The more modern definition of a heterojunction requires an interface between any two solid-state materials would necessarily be present.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 17, 2nd paragraph, in the paragraph spanning pages 17 and 18, and on page 18, 4th paragraph, that Appellant unexpectedly found that when a layer of TiO2 contacted Ir0.7Ta0.3Oy via a heterojunction, there was a synergistic increase in current efficiency and RCS generation over electrodes made from Ir0.7Ta0.3Oy without said TiO2 layer. Welsh does not teach or suggest that the TiO2 layer would improve the electrochemical characteristics of the pyrochlore electrode. In fact, Welch teaches the opposite, that the titanium oxide was chosen based upon being substantially non-reactive with the electrolyte. By contrast, Jung et al. teach that TiO2 is catalytically active and can generate hydroxyl radicals from water by redox reactions (see Jung et al. at § [0005]). Therefore, the teachings between Welch and Jung et al. are unreliable as they directly contradict each other. As such, the skilled artisan could not have expected the superior results provided the water purification anodes being claimed by Appellant, based upon conflicted teachings in the cited art. Applicants' arguments are not persuasive, because (A) the superior results were not unexpected because of the teachings of both Welch and Jung, and (B) the superior results are not commensurate with the claim scope.

The superior results were expected because of the teachings of both Welch and Jung

Welch teaches that the exterior TiO2 coating provides added surface area for surface-catalyzed reactions of the electrode products, or of the electrode reagents (see column 3, lines 23-34). Further, Jung teaches that hydroxyl radicals (OH.) are absorbed on a titanium dioxide surface and this facilitates oxidation of non-degradable organic materials such as phenol (see paragraph 0005). The argument about Welch’s teaching regarding titanium oxide being substantially non-reactive with the electrolyte is also not persuasive because Welch explicitly teaches that the external TiO2 coating increases the surface area for catalytic reactions (see column 3, lines 30-34), and increased surface area for catalytic reactions would necessarily enhance the rate of catalytic reactions even if titanium oxide itself is substantially non-reactive. Thus Welch and Jung both teach that the TiO2 layer would improve the electrochemical characteristics of the pyrochlore electrode, and therefore, the superior results achieved by applying a TiO2 layer were expected. The apparent contradiction in the teachings of Welch and Jung is a fallacy because a catalyst by definition is not consumed and is thus net non-reactive, but still promotes catalytic reactions. One of ordinary skill in the art would have recognized that there is no contradiction in the teachings of Welch and Jung, and even if there was any contradiction, one of ordinary skill in the art would have had the capability to resolve it by routine experimentation.

The breadth of claims is not commensurate with the superior results shown in the Examples. 
It is clear from the examples shown in the specification that the results achieved depend not only on the composition of the TiO2 layer, but many other factors such as the number of sub-layers of the Ir0.7Ta0.3Oy, wherein y is less than 10, the number of sub-layers of TiO2, the precursor solutions used, the method of application of the sub-layers like brushing, etc., the annealing temperature and duration, the solvent used for dissolving the TIO2 precursor, pH adjustment, precipitation, centrifugation, etc. Referring to Table 1 in paragraph 0050 of the applicants’ specification, it is noted that the current efficiency of the first anode, second anode, third anode, and fourth anode for 2.0 V anodic potential are 69.6 %, 82.8 %, 81.7 %, and 84.7 % respectively. Similarly, it is noted that the reactive chlorine evolution rates of the first anode, second anode, third anode, and fourth anode for 2.0 V anodic potential are 0.546, 0.616, 0.616, and 0.618 mmol/m2s respectively. It is noted that the current efficiency and the reactive chlorine evolution rate are different for the four anodes, even though both have the same TiO2 layer. This clearly shows that the results obtained cannot be attributed solely to the presence of the TiO2 layer. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 20, 2nd paragraph, that a skilled artisan would not reasonably be led or expect success or predictability to coat Xu et al.’s IrO2-Ta2O5 non-crystalline material with the crystalline oxides described in Welch. Moreover, there is plainly no teaching or suggest anywhere in the cited art or record of how to successfully add a layer of TiO2 over an IrO2-Ta2Os material, as required by claim 1. Applicants' arguments are not persuasive, because both the pyrochlore material of Welch and the IrO2-Ta2O5 material taught by Xu are mixed metal oxides and are thus compositionally and structurally similar to each other. Further, Welch only teaches that a crystalline TiO2 layer should be applied on a pyrochlore substrate. There is no teaching in Welch or other prior art of record that a crystalline TiO2 layer should not be applied on an amorphous substrate like an IrO2-Ta2O5 material. Various techniques for preparing multi-layer electrodes by applying one layer on another layer were known in the art. Granting of a patent to Welch is a presumption of enablement and indicates that techniques for preparing multi-layer electrodes by applying one layer on another layer were known in the art. Therefore, there would have been reasonable expectation of success.

Regarding the rejection of claim 11 under 35 USC 103, Applicants further argue in the paragraph spanning pages 23 and 24 that the Examiner has alleged that both absorption and adsorption are termed "physisorption" in the art The Examiner cites to 
two published Patent Application (U.S. Pat. Publ. 2010/0147699 and WO 2019/206450) for his position. Appellant respectfully submits that 2 patent application published 9 years apart out of thousands of application as definitive support is questionable at best. Applicants' arguments are not persuasive, because even though only two evidentiary references were provided by the examiner, there were many other similar evidentiary references which the examiner found, but did not submit to avoid redundancy of evidence.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SALIL JAIN/Examiner, Art Unit 1795                 

Conferees:

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795          

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.